IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                               RENDERED: JANUARY 20, 2022
                                                     NOT TO BE PUBLISHED



                  Supreme Court of Kentucky
                               2021-SC-0090-WC

TINA SPURGEON                                                         APPELLANT


                       ON APPEAL FROM COURT OF APPEALS
                               NO. 2020-CA-1218
                        WORKERS’ COMPENSATION BOARD
                               NO. WC-16-73666
V.


MASTERSONS CATERING;                                                    APPELLEE
HONORABLE JEFF V. LAYSON,
ADMINISTRATIVE LAW JUDGE; AND
WORKERS’ COMPENSATION BOARD


                     MEMORANDUM OPINION OF THE COURT

                                  AFFIRMING

      This case is before the Court on appeal as a matter of right1 by Tina

Spurgeon, the Appellant. Spurgeon challenges the application of KRS

342.730(4) to her award of total, permanent disability. Her first argument is the

ALJ erred by applying the statute retroactively. Her second argument is the

statute violates the Contracts Clause of the Federal Constitution. Finally, she

argues the statute is an exercise of arbitrary power, violating Section 2 of

Kentucky’s Constitution. For the following reasons, we affirm the Court of

Appeals which upheld the retroactive application of the statute.



      1   Ky. Const. § 115.
       Tina Spurgeon suffered a work injury on May 14, 2016. The current

version of KRS 342.730(4) became effective on July 14, 2018. Spurgeon did not

file her claim until July 26, 2019. We have already held the current version of

KRS 342.730(4) is retroactive to all workers’ compensation claims that were not

“fully and finally adjudicated . . . as of the effective date of this Act.” Holcim v.

Swinford, 581 S.W.3d 37, 44 (Ky. 2019) (internal quotation and citation

omitted). The Holcim case is dispositive of this issue. Either Spurgeon’s case

was not fully adjudicated when KRS 342.730(4) was passed, or she filed her

claim after passage of the statute thereby mooting her argument against

retroactive application. In either case, we need not address the issue further.

      As for her claim that her workers’ compensation award was a vested

right that the General Assembly may not interfere with, we have recently

settled this issue in Cates v. Kroger, 627 S.W.3d 864 (Ky. 2021). Although the

right to workers’ compensation benefits does vest at the moment of injury,

      [t]he same vesting principle does not apply to the duration and
      amount of [her] income benefits, as the date of injury only controls
      the law entitling a claimant to compensation. ‘A right, in order to
      be vested (in the constitutional sense) must be more than a mere
      expectation of future benefits or an interest founded upon an
      anticipated continuance of existing general laws.’

Id. at 873 (internal citation omitted). The reasoning of Cates applies to

Spurgeon. We need not address the issue further.

      Finally, Spurgeon’s argument that KRS 342.730(4) is an arbitrary

exercise of power is identical with her argument that it can’t be applied

retroactively without violating the Contracts Clause. “We find here no arbitrary



                                           2
exercise of legislative authority in the retroactive application of [KRS

342.730(4)].” Cates, 627 S.W.3d at 871.

      Because our recent decisions in Holcim and Cates are dispositive of all

the issues presented in this case, we affirm the Court of Appeals.

      All sitting. All concur.



COUNSEL FOR APPELLANT:
Wayne C. Daub


COUNSEL FOR APPELLEE:

Joseph C. Klausing
Brent E. Dye
O’Bryan, Brown & Toner, PLLC

Administrative Law Judge

Jeff V. Layson

Workers’ Compensation Board

Michael Wayne Alvey,
Chairman




                                         3